EXHIBIT 10.6



STEINER LEISURE LIMITED

AMENDED AND RESTATED

1996 SHARE OPTION AND INCENTIVE PLAN

1.

Purpose

The purpose of the Steiner Leisure Limited Amended and Restated 1996 Share
Option and Incentive Plan (hereinafter referred to as this "Plan") is to (i)
assist Steiner Leisure Limited (the "Company") in attracting and retaining
highly qualified officers, key employees, directors and consultants for the
successful conduct of its business; (ii) provide incentives and rewards for
persons eligible for awards which are directly linked to the financial
performance of the Company in order to motivate such persons to achieve
long-range performance goals; and (iii) allow persons receiving awards to
participate in the growth of the Company.

2.

Definitions

2.1

"Board" means the Board of Directors of the Company.

   

2.2

"Change in Control" A Change in Control of the Company shall be deemed to occur
if any of the following circumstances have occurred after the closing of an
initial public offering of the Shares:

(i)

any transaction as a result of which a change in control of the Company would be
required to be reported in response to Item 1(a) of the Current Report on Form
8-K as in effect on the date hereof, pursuant to Sections 13 or 15(d) of the
Exchange Act, whether or not the Company is then subject to such reporting
requirement, otherwise than through an arrangement or arrangements consummated
with the prior approval of the Board;

   

(ii)

any "person" or "group" within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act (a) becomes the "beneficial owner," as defined in Rule 13d-3 under
the Exchange Act, of more than 20% of the then outstanding voting securities of
the Company, otherwise than through a transaction or transactions arranged by,
or consummated with the prior approval of, the Board or (b) acquires by proxy or
otherwise the right to vote for the election of directors, for any merger or
consolidation of the Company or for any other matter or question, more than 20%
of the then outstanding voting securities of the Company, otherwise than through
an arrangement or arrangements consummated with the prior approval of the Board;

   

(iii)

during any period of 24 consecutive months (not including any period prior to
the adoption of this Plan), Present Directors and/or New Directors cease for any
reason to constitute a majority of the Board. For purposes of the preceding
sentence, "Present Directors" shall mean individuals who, at the beginning of
such consecutive 24 month period, were members of the Board and "New Directors"
shall mean any director whose election by the Board or whose nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds of the Directors then still in office who were Present Directors or
New Directors;

   

(iv)

any "person" or "group" within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act that is the "beneficial owner" as defined in Rule 13d-3 under the
Exchange Act of 20% or more of the then outstanding voting securities of the
Company commences soliciting proxies; and

   

(v)

with respect to a particular Employee, there occurs a "change in control," as
such term is defined under any employment agreement or service agreement between
the Company or any direct or indirect subsidiary thereof and such Employee,
entered into before or after the date of adoption of this Plan (a "Change in
Control Agreement"), which provides for, upon such change in control, the
acceleration of the vesting of Share Options or otherwise affects awards that
may be made under this Plan; provided, however, that this Section 2.2.(v)
applies only with respect to the award or awards accelerated, or otherwise
affected by such change in control under such Change in Control Agreement.

         2.3.    "Code" means the United States Internal Revenue Code of 1986,
as currently in effect or hereafter amended.

         2.4.    "Committee" means the committee appointed to administer this
Plan in accordance with Section 4 of this Plan.

         2.5.    "Disability" means "permanent and total disability" as defined
in Section 22(e)(3) of the Code.

         2.6     "Employee" means any employee of the Company or any direct or
indirect subsidiary of the Company (a "Subsidiary"), including officers of the
Company and any Subsidiary, as well as such officers who are also directors of
the Company.

         2.7.    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

         2.8.    "Exercise Payment" means a payment described in Section 8 upon
the exercise of a Share Option.

        2.9.    "Fair Market Value," unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
date, the mean of the high and low prices reported per Share on the applicable
date (i) as quoted on the Nasdaq National Market or the Nasdaq Small Cap Market
(each, a "Nasdaq Market") or (ii) if not traded on a Nasdaq Market, as reported
by any principal national securities exchange in the United States on which it
is then traded (or if the Shares have not been quoted or reported, as the case
may be, on such date, on the first day prior thereto on which the Shares were
quoted or reported, as the case may be), except that in the case of a Share
Appreciation Right that is exercised for cash during the first three (3) days of
the ten (10) day period set forth in Section 7.4 of this Plan, "Fair Market
Value" means the highest daily closing price per Share as reported on such
Nasdaq Market or exchange during such ten (10) day period. Notwithstanding the
foregoing, if a Share Appreciation Right is exercised during the sixty (60) day
period commencing on the date of a Change in Control, the Fair Market Value for
purposes of determining the Share Appreciation shall be the highest of (i) the
Fair Market Value per Share, as determined under the preceding sentence; (ii)
the highest Fair Market Value per Share during the ninety (90) day period ending
on the date of exercise of the SAR; (iii) the highest price per Share shown on
Schedule 13D or an amendment thereto filed pursuant to Section 13(d) of the
Exchange Act by any person holding 20% of the combined voting power of the
Company's then outstanding voting securities; or (iv) the highest price paid or
to be paid per Share pursuant to a tender or exchange offer as determined by the
Committee. If the Shares are not reported or quoted on a Nasdaq Market or a
national securities exchange, its Fair Market Value shall be as determined in
good faith by the Committee.

         2.10.    "Incentive Share Option" or "ISO" means any Share Option
granted to an Employee pursuant to this Plan which is designated as such by the
Committee and which complies with Section 422 of the Code or any successor
provision.

         2.11.    "Non-qualified Share Option" means any Share Option granted to
a Participant pursuant to this Plan which is not an ISO.

         2.12.    "Option Price" means the purchase price of one Share upon
exercise of a Share Option.

         2.13.    "Performance Award" means an award described in Section 10 of
this Plan.

         2.14.    "Retirement" means retirement from employment by the Company
or any Subsidiary by a Participant who has attained the normal retirement age
under any applicable retirement plan (which is qualified under Section 401(a) of
the Code) of the Company in which such Participant participates.

         2.15.    "Restricted Shares" means Shares subject to restrictions on
the transfer of such Shares, conditions of forfeitability of such Shares or any
other limitations or restrictions as determined by the Committee.

         2.16.    "Settlement Date" means, (i) with respect to any Share
Appreciation Rights that have been exercised, the date or dates upon which cash
payment is to be made to the Participant, or in the case of Share Appreciation
Rights that are to be settled in Shares, the date or dates upon which such
Shares are to be delivered to the Participant; (ii) with respect to Performance
Awards, the date or dates upon which Shares are to be delivered to the
Participant; (iii) with respect to Exercise Payments, the date or dates upon
which payment thereof is to be made; and (iv) with respect to grants of Shares,
including Restricted Shares, the date or dates upon which such Shares are to be
delivered to the Participant, in each case determined in accordance with the
terms of the grant (including any award agreement) under which any such award
was made.

         2.17.    "Share" or "Shares" means the common shares of the Company.

         2.18.    "Share" Appreciation" means the excess of the Fair Market
Value per Share over the Option Price of the related Share, as determined by the
Committee.

         2.19.    "Share Appreciation Right" or "SAR" means an award that
entitles a Participant to receive an amount described in Section 7.2.

         2.20.    "Share Option" or "Option" means an award that entitles a
Participant to purchase one Share for each Option granted.



3.

Participation

.

The participants in this Plan ("Participants") shall be those persons who are
selected to participate in this Plan by the Committee and who are (i) Employees
serving in managerial, administrative or professional positions, (ii) directors
of the Company or (iii) consultants to the Company or any Subsidiary.

4.

Administration

.

This Plan shall be administered and interpreted by a committee of two or more
members of the Board appointed by the Board. Members of the Committee shall be
"Non-Employee Directors" as that term is defined for purposes of Rule
16b-3(b)(3)(i) under the Exchange Act. All decisions and acts of the Committee
shall be final and binding upon all Participants. The Committee shall: (i)
determine the number and types of awards to be made under this Plan; (ii) set
the Option Price, the number of Options to be awarded and the number of Shares
to be awarded out of the total number of Shares available for award; (iii)
establish any applicable administrative regulations to further the purpose of
this Plan; (iv) approve forms of award agreements between a Participant and the
Company; and (v) take any other action desirable or necessary to interpret,
construe or implement the provisions of this Plan. Prior to the appointment of
the Committee by the Board, or if the Committee shall not be in existence at any
time during the term of this Plan, this Plan shall be administered and
interpreted by the Board and, in such case, all references to the Committee
herein shall be deemed to refer to the Board.

5

Awards

.

         5.1.    Form of Awards. Awards under this Plan may be in any of the
following forms (or a combination thereof): (I) Share Options; (ii) Share
Appreciation Rights; (iii) Exercise Payment rights; (iv) grants of Shares,
including Restricted Shares; or (v) Performance Awards. The Committee may
require that any or all awards under this Plan be made pursuant to an award
agreement between the Participant and the Company. Such award agreements shall
be in such form as the Committee may approve from time to time. The Committee
may accelerate awards and waive conditions and restrictions on any awards to the
extent it may deem appropriate.

         5.2.   Maximum Amount of Shares Available. The total number of Shares
(including Restricted Shares, if any) granted, or covered by Options granted,
under this Plan during the term of this Plan shall not exceed 5,000,000. Solely
for the purpose of computing the total number of Shares optioned or granted
under this Plan, there shall not be counted any Shares which have been forfeited
and any Shares covered by Options which, prior to such computation, have
terminated in accordance with their terms or have been canceled by the
Participant or the Company.

         5.3.    Adjustment in The Event of Recapitalization, Etc. In the event
of any change in the outstanding Shares of the Company by reason of any share
split, share dividend, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change or in the event of any
special distribution to the shareholders, the Committee shall make such
equitable adjustments in the number of Shares and prices per Share applicable to
Options then outstanding and in the number of Shares which are available
thereafter for Option awards or other awards, both under this Plan as a whole
and with respect to individuals, as the Committee determines are necessary and
appropriate. Any such adjustment shall be conclusive and binding for all
purposes of this Plan.



6.

Share Options

.

         6.1.     Grant of Award. The Company may award Options to purchase
Shares, including Restricted Shares (hereinafter referred to as "Share Option
Awards") to such Participants as the Committee authorizes and under such terms
as the Committee establishes. The Committee shall determine with respect to each
Share Option Award, and designate in the grant whether a Participant is to
receive an ISO or a Non-qualified Share Option.

         6.2.     Option Price. The Option Price per Share subject to a Share
Option Award shall be specified in the grant, but, to the extent any Share
Option is an Incentive Share Option, the Option Price in no event shall be less
than the Fair Market Value per Share on the date of grant. Notwithstanding the
foregoing, if the Participant to whom an ISO is granted owns, at the time of the
grant, more than ten percent (10%) of the combined voting power of the Company,
the Option Price per Share subject to such grant shall be not less than one
hundred ten percent (110%) of the Fair Market Value.

         6.3.    Terms of Option. A Share Option that is an ISO shall not be
transferable by the Participant other than as permitted under Section 422 of the
Code or any successor provision, and, during the Participant's lifetime, shall
be exercisable only by the Participant. Non-qualified Share Options may be
subject to such restrictions on transferability and exercise as may be provided
for by the Committee in the terms of the grant thereof. A Share Option shall be
of no more than ten (10) years' duration, except that an ISO granted to a
Participant who, at the time of the grant, owns Shares representing more than
ten percent (10%) of the combined voting power of the Company shall by its terms
be of no more than five (5) years' duration. A Share Option by its terms shall
vest in a Participant to whom it is granted and be exercisable only after the
earliest of: (i) such period of time as the Committee shall determine and
specify in the grant, but, with respect to Employees, in no event less than one
(1) year following the date of grant of such award; (ii) the Participant's
death; or (iii) a Change in Control.

         6.4    Exercise of Option. A Non-qualified Share Option is only
exercisable by a Participant who is an Employee while such Participant is in
active employment with the Company or a Subsidiary or within thirty (30) days
after termination of such employment, except (i) during the three-year period
after a Participant's death, Disability or Retirement; (ii) during a three-year
period commencing on the date of a Participant's termination of employment by
the Company or a Subsidiary other than for cause; (iii) during a three-year
period commencing on the date of termination, by the Participant or the Company
or a Subsidiary, of employment after a Change in Control unless such termination
of employment is by the Company or a Subsidiary for cause; or (iv) if the
Committee decides that it is in the best interest of the Company to permit other
exceptions. A Non-qualified Share Option may not be exercised pursuant to this
paragraph after the expiration date of the Share Option.

An ISO is only exercisable by a Participant while the Participant is in active
employment with the Company or a Subsidiary or within thirty (30) days after
termination of such employment, except (i) during a one-year period after a
Participant's death, where the Option is exercised by the estate of the
Participant or by any person who acquired such Option by bequest or inheritance;
(ii) during a three-month period commencing on the date of the Participant's
termination of employment other than due to death, a Disability or by the
Company or a Subsidiary other than for cause; or (iii) during a one-year period
commencing on the Participant's termination of employment on account of
Disability. An ISO may not be exercised pursuant to this paragraph after the
expiration date of the Share Option.

An Option may be exercised with respect to part or all of the Shares subject to
the Option by giving written notice to the Company of the exercise of the
Option. The Option Price for the Shares for which an Option is exercised shall
be paid on or within ten (10) business days after the date of exercise in cash
(by certified or bank cashier's check), in whole Shares owned by the Participant
prior to exercising the Option, in a combination of cash and such Shares or on
such other terms and conditions as the Committee may approve. The value of any
Share delivered in payment of the Option Price shall be its Fair Market Value on
the date the Option is exercised.



 

         6.5.    Limitation Applicable to ISOS. The aggregate Fair Market Value,
determined as of the date the related Share Option is granted, of all Shares
with respect to which an ISO is exercisable for the first time by a Participant
in any one calendar year, under this Plan or any other share option plan
maintained by the Company, shall not exceed $100,000.

7.

Share Appreciation Rights

.

         7.1     General. The Committee may, in its discretion, grant SARs to
Participants who have received a Share Option Award. The SARs may relate to such
number of Shares, not exceeding the number of Shares that the Participant may
acquire upon exercise of a related Share Option, as the Committee determines in
its discretion. Upon exercise of a Share Option by a Participant, the SAR
relating to the Share covered by such exercise shall terminate. Upon termination
or expiration of a Share Option, any unexercised SAR related to that Option
shall also terminate. Upon exercise of SARs, such rights and the related Share
Options, to the extent of an equal number of Shares shall be surrendered to the
Committee, and such SARs and the related Share Options shall terminate.

         7.2    Award. Upon a Participant's exercise of some or all of the
Participant's SARs, the Participant shall receive an amount equal to the value
of the Share Appreciation for the number of SARs exercised, payable in cash,
Shares, Restricted Shares, or a combination thereof, at the discretion of the
Committee.

         7.3    Form of Settlement. The Committee shall have the discretion to
determine the form in which payment of an SAR will be made, or to permit an
election by the Participant to receive cash in full or partial settlement of the
SAR. Unless otherwise specified in the grant of the SAR, if a Participant
exercises an SAR during the sixty (60) day period commencing on the date of a
Change in Control, the form of payment of such SAR shall be cash, provided that
such SAR was granted at least six (6) months prior to the date of exercise, and
shall be Shares if such SAR was granted six (6) months or less prior to the date
of the exercise. Settlement for exercised SARs may be deferred by the Committee
in its discretion to such date and under such terms and conditions as the
Committee may determine.

         7.4.    Restrictions on Cash Exercise. Except in the case of an SAR
that was granted at least six (6) months prior to exercise and is exercised for
cash during the sixty (60) day period commencing on the date of the Change in
Control, any election by a Participant to receive cash in full or partial
settlement of the SAR, as well as any exercise by a Participant of the
Participant's SAR for such cash, shall be made only during the period beginning
on the third business day following the date of release of the quarterly or
annual summary statements of sales and earnings and ending on the twelfth
business day following such date.

         7.5.    Restrictions. An SAR is only vested, exercisable and
transferable during the period when the Share Option to which it is related is
also vested, exercisable and transferable, respectively. If the Participant is a
person subject to Section 16 of the Exchange Act, the SAR may not be exercised
within six (6) months after the grant of the related Share Option, unless
otherwise permitted by law.

8

Exercise Payments

.

             The Committee may grant to Participants holding Share Options the
right to receive payments in connection with the exercise of a Participant's
Share Options ("Exercise Payments") relating to such number of Shares covered by
such Share Options, and subject to such restrictions and pursuant to such other
terms as the Committee may determine. Exercise Payments shall be in an amount
determined by the Committee in its discretion, which amount shall not be greater
than 60% of the excess of the Fair Market Value (as of the date of exercise)
over the Option Price of the Shares acquired upon the exercise of the Option. At
the discretion of the Committee, the Exercise Payment may be made in cash,
Shares, including Restricted Shares, or a combination thereof.



9.

Grants of Shares

.

         9.1.    Awards. The Committee may grant, either alone or in addition to
other awards granted under this Plan, Shares (including Restricted Shares) to
such Participants as the Committee authorizes and under such terms (including
the payment of a purchase price) as the Committee establishes. The Committee, in
its discretion, may also make a cash payment to a Participant granted Shares or
Restricted Shares under this Plan to allow such Participant to satisfy tax
obligations arising out of receipt of such Shares or Restricted Shares.

         9.2.    Restricted Share Terms. Awards of Restricted Shares shall be
subject to such terms and conditions as are established by the Committee. Such
terms and conditions may include, but are not limited to, the requirement of
continued service with the Company, achievement of specified business objectives
and other measurements of individual or business unit performance, the manner in
which such Restricted Shares are held, the extent to which the holder of such
Restricted Shares has rights of a shareholder and the circumstances under which
such Restricted Shares shall be forfeited. The Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares
received pursuant to this Section 9 prior to the date on which any applicable
restriction established by the Committee lapses. The Participant shall have,
with respect to Restricted Shares, all of the rights of a shareholder of the
Company, including the right to vote the Restricted Shares and the right to
receive any dividends, unless the Committee shall otherwise provide in the grant
of such Restricted Shares. Restricted Shares may not be sold or transferred by
the Participant until any restrictions that have been established by the
Committee have lapsed. Upon the termination of employment of a Participant who
is an Employee during the period any restrictions are in effect, all Restricted
Shares shall be forfeited without compensation to the Participant unless
otherwise provided in the grant of such Restricted Shares.

10.

Performance Awards

.

The Committee may grant, either alone or in addition to other awards granted
under this Plan, awards of Shares based on the attainment, over a specified
period, of individual performance targets or other parameters to such
Participants as the Committee authorizes and under such terms as the Committee
establishes. Performance Awards shall entitle the Participant to receive an
award if the measures of performance established by the Committee are met. The
Committee, shall determine the times at which Performance Awards are to be made
and all conditions of such awards. The Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber Shares received pursuant to
this Section 10 prior to the date on which any applicable restriction or
performance period established by the Committee lapses. Performance Awards may
be paid in Shares, Restricted Shares or other securities of the Company, cash or
any other form of property that the Committee shall determine. Unless otherwise
provided in the Performance Award, a Participant who is an Employee must be an
Employee at the end of the performance period in order to receive a Performance
Award, unless the Participant dies, has reached Retirement or incurs a
Disability or under such other circumstances as the Committee may determine.



11.

General Provisions

.

         11.1.    Any assignment or transfer of any awards granted under this
Plan may be effected only if such assignment or transfer does not violate the
terms of the award.

         11.2.    Nothing contained herein shall require the Company to
segregate any monies from its general funds, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Participant for any year.

         11.3.    Participation in this Plan shall not affect the Company's
right to discharge a Participant or constitute an agreement of employment
between a Participant and the Company.

         11.4    This Plan shall be interpreted in accordance with, and the
enforcement of this Plan shall be governed by, the laws of The Bahamas, subject
to any applicable United States federal or state securities laws.

         11.5.    The headings preceding the text of the sections of this Plan
have been inserted solely for convenience of reference and do not affect the
meaning or interpretation of this Plan.



12.

Amendment, Suspension or Termination

.

         12.1.    General Rule. Except as otherwise required under applicable
rules of a Nasdaq Market or a securities exchange or other market where the
securities of the Company are traded or applicable law, the Board may suspend,
terminate or amend this Plan, including, but not limited to, such amendments as
may be necessary or desirable resulting from changes in the United States
federal income tax laws and other applicable laws, without the approval of the
Company's shareholders or Participants; provided, however, that no such action
shall adversely affect any awards previously granted to a Participant without
the Participant's consent.

         12.2.    Compliance With Rule 16B-3. With respect to any person subject
to Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with the requirements of Rule 16b-3 under the Exchange Act, as applicable
during the term of this Plan. To the extent that any provision of this Plan or
action of the Committee or its delegates fail to so comply, it shall be deemed
null and void.



13.

Effective Date and Duration of Plan.

This Plan shall be effective on August 15, 1996. No award shall be granted under
this Plan subsequent to August 15, 2006.

14.

Tax Withholding.

The Company shall have the right to (i) make deductions from any settlement of
an award, including delivery or vesting of Shares, or require that Shares or
cash, or both, be withheld from any award, in each case in an amount sufficient
to satisfy withholding of any foreign, federal, state or local taxes required by
law or (ii) take such other action as may be necessary or appropriate to satisfy
any such withholding obligations. The Committee may determine the manner in
which such tax withholding shall be satisfied and may permit Shares (rounded up
to the next whole number) to be used to satisfy required tax withholding based
on the Fair Market Value of such Shares as of the Settlement Date of the
applicable award.